DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to an application filed on 07/17/2019.
Claims 1-17 are pending for examination.

Examiner note: Leis Fig. 1, 2, 4 and 5a that are cited in this office action are reproduced below for reference (applicant’s convenience). 

    PNG
    media_image1.png
    529
    794
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    516
    921
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12 and 14-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Leis (W0216/005584 A1 – Machine translation is attached).
As to Claim 1, Leis in his teachings in Fig.1-Fig.8 discloses a portable private power generation apparatus comprising: 
a fly-wheel member (19) which is rotatable (Page 5, Paragraph 2); 

a first wire (7) and a second wire (7) that each rotate the first and second rotating members by a pulling operation (Page 4, Paragraph 4); 
a first spring member (14) and a second spring member (14) that perform winding operations on the first and second wires, respectively; and 
a power generation member (18, 20) that generates power according to rotation of the fly-wheel member (Page 5, Last Paragraph).
As to Claim 2, Leis discloses the apparatus of claim 1, wherein the fly-wheel (19) member rotates in only one direction, and the first and second rotating members are insertion-coupled to left and right portions or upper and lower portions of the fly-wheel member, respectively (See Fig.4, item #15 and Page 5, Paragraph 6). 
As to Claim 12, Leis discloses the apparatus of claim 5, wherein a pulling state of the wire is controlled by an elastic force of the spiral spring (See Fig.5a, item #14 and Page 5, Paragraph 7). 
As to Claim 14, Leis discloses the apparatus of claim 1, wherein the first rotating member (15), the first wire (7), and the first spring member (14) are operated independently from the second rotating member (15), the second wire (7), and the second spring (14) member (See also Fig. 1-3).
As to Claim 15, Leis in his teachings in Fig.1- Fig.8 discloses a module comprising:
a portable private power generation apparatus (Page 1, Last Paragraph) which includes a fly-wheel member (19) which is rotatable (Page 5, Paragraph 2), a first 
a main body (2) that accommodates the portable private power generation apparatus;
a bottom member (5) that is coupled to the main body and fixes the portable private power generation apparatus; and
a first handle (12) and a second handle (12) that are coupled to the first (7) and second wires (7), respectively.
As to Claim 16, Leis discloses the module of claim 15, further comprising at least one of a battery that is mounted in the main body and charges electricity generated by the power generation apparatus, a light emitting device connected to the battery, and a Universal Serial Bus terminal connected to the battery (See Page 1, Paragraph 2 and Page 4, Last Paragraph-Page 5, paragraph 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 7, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leis in view of Lee (US Pub. No. 2006/0279085 A1).
As to Claim 3, Leis discloses the apparatus of claim 2, however it doesn’t explicitly disclose:
wherein the fly-wheel member includes: a fly-wheel main body that includes a ring gear provided on an outer circumference thereof and a first clutch gear provided on an inner side thereof; a fly-wheel support inserted into the fly-wheel main body; and a fly-wheel that is coupled to the fly-wheel support and includes a second clutch gear provided on an inner side thereof. 
Nonethless, Lee in his teachings as shown in Fig.1-12 discloses a chassis 16 comprising a casing 11 housing an axle 6 upon which a pulley 14 and a gear 8 are mounted. Ratchets 7 and 13 are mounted upon pins to ensure that rotation of the pulley 14 in only one direction causes rotation of the gear 8. A flywheel 12 is attached to the axle 6. Wrapped around the pulley 14 is a string 10 having a pulling ring 9 at its distal end. Mounted upon another axle 3 is a pinion 15 that is in mesh with the gear 8. Surrounding the axle 3 is a dynamo coil 4 located within a support frame 5 which 
Therefore, it would have been obvious before the effective date of the instant application to include a fly-wheel main body that includes a ring gear as thought by Lee within the teachings of Leis to provide a portable electrical device having a dynamic battery recharging capability (See [0003]).
As to Claim 4, Leis in view of Lee discloses the apparatus of claim 3, wherein each of the first and second rotating members includes: a reel that maintains a wound state of the wire and is rotatable according to pulling or winding of the wire; a spring cover that is insertion-coupled to the reel and includes the spring member embedded therein; a locking plate mounted on the spring cover; and a locking member that is mounted on the locking plate and is insertion-coupled to the first clutch gear of the fly-wheel main body or the second clutch gear of the fly-wheel so that the fly-wheel member rotates in one direction (Lee: See [0024]-[0025]).
As to Claim 5, Leis discloses the apparatus of claim 4, wherein each of the first and second spring members includes a spiral spring embedded in the spring cover and a spring holder into which an end portion of a shaft is inserted, one inner end portion of 
As to Claim 7, Leis discloses the apparatus of claim 5, wherein an insertion part into which the one outer end portion of the spiral spring is inserted is provided on a circumference of the spring cover, and a seating part on which the one outer end portion of the spiral spring inserted through the insertion part is seated is provided on an outer side of the spring cover (Lee: See [0024]-[0025]).
As to Claim 11, Leis discloses the apparatus of claim 5, wherein the fly-wheel support is inserted into a central portion of the shaft, and the fly-wheel support is rotatably held on the shaft by an E-ring insertion-coupled to the shaft (Lee: See [0024]-[0025]).
As to Claim 13, Leis discloses the apparatus of claim 4, wherein the locking plate includes a support protrusion that supports rotation of the locking member, the locking member is provided as a pair of locking members around the support protrusion, and
the locking member is insertion-coupled to the first clutch gear or the second clutch gear
on the same plane as the fly-wheel main body or the fly-wheel (Lee: See [0024]-[0025]).
As to Claim 17, Leis discloses the module of claim 15, wherein a screw-coupled structure is provided on an upper portion of the main body, and the main body is coupled to at least one of an insect/mosquito repellent device module, an emergency light module, a rescue signal apparatus module, a heater module, a cooler module, and the like that are coupled in a screw-coupling manner (See Leis Page 1, first Paragraph and Lee [0026]). 


Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leis in view of Lee and in further view of Gracyalny et al. (US Pub. No. 2001/0006052 A1 and Gracyalny hereinafter).
As to Claim 6, Leis in view of Lee discloses the apparatus of claim 5, however it doesn’t explicitly disclose:
wherein a plurality of protrusions are provided on an inner side of the reel, and a plurality of grooves are provided in an outer side of the spring cover, wherein each of the plurality of protrusions is inserted into one of the plurality of grooves to be integrally rotatable. 
Nonethless, Gracyalny in his teachings as shown in Fig.1-25 discloses a flywheel 26, wherein a plurality of protrusions (76) that are provided on an inner side of the reel (62), and a plurality of grooves (78) are provided in an outer side of the spring cover (50), wherein each of the plurality of protrusions is inserted into one of the plurality of grooves to be integrally rotatable (See also [0063]-[0075]).
Therefore, it would have been obvious before the effective date of the instant application to include a plurality of protrusions and grooves as thought by Gracyalny within the teachings of Leis and Lee in order for the rotatable input element to engage with the drive member and to rotate the drive member in the first direction (See [0018]).
As to Claim 8, Leis in view of Lee and Gracyalny discloses the apparatus of claim 6, further comprising a cover member that accommodates the fly- wheel member, the first and second rotating members, the first and second wires, and the first and 
As to Claim 9, Leis discloses the apparatus of claim 8, wherein the spring holder includes a protrusion, wherein the protrusion is inserted into a concave part provided in the cover member to block rotation of the spring holder (Gracyalny: See [0125]-[0127]).
As to Claim 10, Leis discloses the apparatus of claim 9, wherein the power generation member includes a motor, a gear provided in a rotating shaft of the motor and engaged with the ring gear of the fly-wheel main body, and a motor bracket configured to mount the motor on the cover member  (Gracyalny: See [0125]-[0127]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846